Citation Nr: 1646899	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative arthritis of the lumbosacral spine with intervertebral disc syndrome.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel




INTRODUCTION

The Veteran had active duty service in the U.S. Navy from October 1976 to May 1981 and from February 1988 to November 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2012, the agency of original jurisdiction (AOJ) granted the Veteran an increased rating for degenerative arthritis of the lumbar spine and awarded a 40 percent rating, effective July 1, 2009.   However, as the Veteran was not granted the full benefit sought, the issue of an increased rating for degenerative arthritis of the lumbar spine remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).   

The Board notes that the Veteran had been scheduled for a hearing at the RO in July 2016; he failed to appear for this hearing without explanation.  His hearing request is therefore deemed to be withdrawn.  See 38 C.F.R. § 20.702 (f) (2015). 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected degenerative arthritis of the lumbosacral spine with intervertebral disc syndrome was not productive of unfavorable ankylosis of the thoracolumbar or entire spine, incapacitating episodes, or bowel or bladder impairment attributable to the lumbar spine disorder.

2.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service.

CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 percent for service-connected degenerative arthritis of the lumbosacral spine with intervertebral disc syndrome.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 (2015). 

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With regard to the increased rating claim for degenerative arthritis of the lumbosacral spine with intervertebral disc syndrome, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in September 2009, sent prior to the rating decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date. 

With regard to the claim for service connection, a September 2009 letter, sent prior to the decision issued in November 2009, advised the Veteran of the information and evidence necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date.   

Finally, neither the Veteran nor his representative has alleged prejudice with any respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claim for an increased rating decided herein, including those conducted in September 2009, October 2010 and October 2012 provided to determine the severity of his degenerative arthritis of the lumbosacral spine.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected degenerative arthritis of the lumbosacral spine as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his degenerative arthritis of the lumbosacral spine has worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of records is adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged join," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In the instant case, the VA examinations included findings referable to range of motion testing after repetitive motions.  With regard to conducting such testing with the range of the opposite undamaged joint, the record reflects that the Veteran's thoracolumbar range of motion was tested at the examinations; however, as there is no opposing undamaged joint, it is not possible to test that aspect.  The Board further finds that the active motion testing conducted during the VA examinations in this case affords an accurate measurement of the most limited range of motion of the Veteran's thoracolumbar spine disability as passive range of motion testing tends to yield a less restrictive range of motion.

Despite any limitations of such testing and findings, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time based on such examinations since in order to receive a higher rating based on limitation of motion, there must be unfavorable ankylosis of the thoracolumbar or entire spine.
Such clinical evidence has not been demonstrated in the record.  Furthermore, as will be discussed herein, the rating criteria fully contemplate limitation of motion, and the resulting functional impairment from such disability.  Consequently, the Board finds that, in this case, it would not be prejudicial to the Veteran in proceeding with a decision at this time.  Finally, neither the Veteran nor his representative has contended that the VA examinations of records are inadequate, nor have they otherwise argued that the Veteran's range of motion would have been further limited if tested in such capacities.  As such, the Board need not address the matter further.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran was afforded a VA examination in order to adjudicate his claim for service connection in June 2012.  In this regard, the Board notes that the June 2012 VA examiner offered an etiological opinion as to the claimed disorder and based his conclusion on a review of the record, to include an interview with the Veteran and a full examination.   Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examination.  See Scott, supra.  As such, the Board finds that the opinion proffered by the June 2012 VA examiner is sufficient to assist VA in deciding the claim for service connection.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

In sum, VA has satisfied its duty to inform and assist the Veteran in this case.  Therefore, the Board will proceed to deciding the merits of the claims on appeal.  

II.  Increased Rating for Lumbosacral Spine Degenerative Arthritis

The Veteran contends generally that a higher rating is warranted for his lumbosacral spine degenerative arthritis. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.   It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Here, the Veteran's lumbosacral spine degenerative arthritis has been rated by analogy under the diagnostic codes for degenerative arthritis and invertebral disc syndrome (5242-5243).  Degenerative arthritis is rated on the basis of limitation of motion while intervertebral disc syndrome is rated based upon incapacitating episodes.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A  20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

A June 2009 private treatment summary reflects the Veteran's reports of difficulty walking for a prolonged period of time, that the worst occurred when bending forward and that the pain was improved with medications and lying down.  He reported that the pain was "7/10" and that it increased to a "9/10."  Physical examination revealed that the lumbosacral spine had a very straight lumbar lordotic curvature.  Flexion was to 30 to 40 degrees and extension was zero to five degrees and "very stiff and difficult."  There was tenderness to palpation in the right greater than the left and at the L4-5 and L5-S1 facet.  Facet-loading maneuvers increased his pain and flexion maneuvers increased his pain about equally.

A September 2009 VA examination report reflects the Veteran's complaints of severe back pain that was rated as 5 to 6/10 in intensity with flare-ups that were 9 to 10/10 on a daily basis.  He reported these flare-ups required the use of medication and that he lay down for at least an hour.  He also reported a new problem of bladder incontinence but reported that he did not use diapers or any type of pads and that he had one episode of bowel incontinence.  He was able to ambulate for approximately 1/4 mile and reported that he had difficulty with prolonged sitting.  Current physical therapy, surgery, or the use of an assistive device such as a cane, crutch, walker or back brace, was denied.  Physical examination revealed tenderness at the L4-L5 paraspinal muscles, L5-S1 and bilateral sacroiliac joint but was negative for any gross deformity.  Forward flexion was from zero degrees to 50 degrees, extension was from zero degrees to five degrees, left lateral flexion was from zero degrees to 10 degrees, right lateral rotation was from zero degrees to five degrees, left lateral rotation was from zero degrees to 15 degrees and right lateral rotation was from zero degrees to 10 degrees.  Repetitive range of motion caused increased pain but no increase in weakness, fatigability or additional functional limitations.  A May 2007 MRI scan revealed a central protrusion at L3-L4, L4-L5 and L5-S1 with moderate to severe canal narrowing at L4-L5.

An October 2010 VA examination report reflects the Veteran's complaints of constant low back pain, stiffness and weakness.  The use of assistive devices, related surgical procedures, back-related bowel and bladder problems, back-related falls, back-related incapacitation in the past 12 months, bedrest advised by clinicians, and flare-ups of additional limitations were denied.  Back related functional impairment was reported to include sitting limited to 30 minutes, walking limited to five minutes and lifting limited to 20 pounds.  Physical examination revealed that the Veteran walked with a slow short step gait, that he stood on his heels and toes bilaterally and that he squatted to 90 degrees of knee flexion and arises.  Spinal curvatures were found to be normal and there was no tenderness to light palpation or swelling.  Flexion was from zero degrees to 40 degree, extension was from zero degrees to 10 degrees, bilateral sidebending was from zero degrees to 20 degrees and bilateral rotation was from zero degrees to 20 degrees.  There was mild objective evidence of grunting pain with all lumbar motion and manipulation of the legs but no spasms or weakness.  Repetitive testing provided no objective loss of joint function due to pain, weakness, fatigue or incoordination.

A June 2012 lumbar Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of moderate to severe episodes one day per week during which he would lay in bed and takes prescription medication.  Flexion was from zero degrees to 35 degrees, extension was from zero degrees to 20 degrees, bilateral lateral flexion was from zero degrees to 20 degrees, right lateral rotation was from zero degrees to 30 degrees and left lateral rotation was from zero degrees to 25 degrees.  There was objective evidence of painful motion except on extension and bilateral rotation.  Repetitive motion testing did not reveal any additional limitation of motion.  Functional loss and/or functional impairment of the back were attributed to less movement than normal and pain on movement.  Examination was negative for localized tenderness or pain to palpation for joints and/or soft tissue of the back.  Guarding or muscle spasms of the back were noted to be present but did not result in abnormal gait or spinal contour.  There was no muscle atrophy.  The Veteran was noted to have experienced at least one week but less than two weeks of incapacitating episodes over the past 12 months due to IVDS.

The Veteran is currently in receipt of a 40 percent rating for his service-connected lumbosacral spine degenerative arthritis.  As discussed above, to warrant a higher rating, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent rating; or unfavorable ankylosis of the entire spine, as is required for a total rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

In the present case, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  A June 2012 VA examiner determined that the Veteran's thoracolumbar spine was not ankylosed. The thoracolumbar spine was consistently found to have range of motion on objective examination.  Further, the clinical evidence does not establish, and the Veteran has not alleged, that his thoracolumbar spine was ankylosed or that he experienced such symptoms as difficulty talking due to limited line of vision, difficulty breathing or eating, atlantoaxial or cervical subluxation or dislocation, or nerve root stretching, as is required for unfavorable ankylosis for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

In addition, while there is evidence of functional loss due to pain and weakness of the thoracolumbar spine that would otherwise warrant assigning a higher rating, such functional loss does not more nearly approximate unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, i.e., the symptomatology required for either a 50 percent disability rating or a total rating. 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Mitchell, DeLuca, supra.  In this regard, neither the VA examiners nor the private physician noted additional limitation with repetitive motion or otherwise described any symptomatology tantamount to unfavorable ankylosis.  Under these circumstances, there is no basis for a rating higher than 40 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

While the Veteran has been service-connected for IVDS, Diagnostic Code 5243, contemplating IVDS, may not serve as a basis for a rating higher than 40 percent. This is because there is no indication that the Veteran's lumbar spine disability has resulted in any incapacitating episodes as defined by VA regulations, let alone incapacitating episodes of at least six weeks during an immediately preceding 12-month period, which is the minimum required for a rating higher than 40 percent, specifically, 60 percent, for IVDS.  While the Veteran has reported that flare-ups required the use of prescription medications and bedrest, he has not asserted that a doctor prescribed such bedrest.  Similarly, although the June 2012 VA examiner attributed the Veteran's incapacitating episodes to IVDS, the clinical evidence of record does not demonstrate doctor prescribed bedrest.  As discussed above, the Rating Schedule defines an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Absent this indication, by definition, there have not been any incapacitating episodes.

Also, the Board finds no basis to assign a separate compensable rating for neurological abnormalities involving bowel or bladder impairment.  In this regard, the record is negative for bowel or bladder impairment as a result of the Veteran's lumbar spine disorder.  Specifically, examinations revealed no evidence of urinary or fecal deficits related to his lumbar spine disorder.  Although the Veteran has reported bladder incontinence and one episode of bowel incontinence, the October 2012 VA examiner found that there were no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  In the absence of any objective neurological findings, there is no basis to grant a separate compensable rating for neurological impairment of the bowel or bladder.

The Board has considered whether a staged rating under Fenderson and Hart, supra, are appropriate for the Veteran's service-connected lumbar spine disorder; however, the Board finds that his symptomatology has been stable throughout this appeal period.  Therefore, assigning a staged rating for such a disability is not warranted. 

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected thoracolumbar spine disability is manifested by signs and symptoms such as limitation of motion and pain on motion.  These signs and symptoms, and their resulting impairment, to include difficulty siting or standing for a prolonged period, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide ratings on the basis of limitation of motion and incapacitation.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which for example may be manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.   Furthermore, for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.   In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).   In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the issue of TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. In this case, the evidence reflects that the Veteran has been employed on a full time basis for the entire appeal period.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an increased rating for his lumbar spine disorder for the entire appeal period.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra. 

III.  Service Connection for Sleep Apnea

The Veteran contends that his sleep apnea had its onset during service.  In an August 2010 submission, the Veteran wrote that his ex-wife had told him that he stopped breathing and snored while sleeping in 1990.  An April 2012 statement from the Veteran's ex-wife indicated that they were married from 1990 through 2003, that she observed his sleeping habits during their marriage, and that she had noticed that he would stop breathing while sleeping and struggle to get air.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. 
§ 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   In the instant case, sleep apnea is not considered a chronic disease and, therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

Service treatment records are negative for complaints, treatments or diagnoses related to sleep apnea.  A November 1997 retirement examination was negative for any relevant abnormalities.  The Veteran denied frequent trouble sleeping in a November 1997 retirement Report of Medical History.

Post-service treatment records reflect that the Veteran underwent a sleep study in October 2002, which revealed mild sleep apnea.  The Veteran denied difficulty sleeping in a September 2006 VA treatment note.  He was noted to have reported symptoms of obstructive sleep apnea in a January 2007 VA treatment note. An April 2012 private polysomnogram report reflects a diagnosis of obstructive sleep apnea.

A June 2012 VA examination report reflects the Veteran's reports of snoring, daytime fatigue and observed apneas by his bed partner for several years.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of obstructive sleep apnea was made.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that while the Veteran's service was appreciated, he had denied sleep problems on his 1997 retirement examination and on the 1982 examination, and that he signed the attestation himself.  The examiner noted that the Veteran had mentioned some trouble getting up in the morning in 1976 and 1979, but did not have any daytime somnolence, snoring or sleep disordered breathing.  The examiner further reasoned that the Veteran also did not have headaches or elevation of blood pressure, which was sometimes seen on sleep apnea, and he did not have any upper airway trauma or head trauma that would cause anatomic or neurologic damage.  Finally, the examiner noted that the Veteran was not significantly overweight during service but did gain some weight after leaving service, that there no documentation of snoring or apneas while in service, that there was a report of some excessive alcohol use after leaving service and that he took some sedatives.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  While the evidence of record shows that the Veteran has currently diagnosed obstructive sleep apnea, the most probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the June 2012 VA examiner's opinion that the Veteran's sleep apnea was less likely than to related to service as the Veteran did not report sleep problems on retirement, did not have any upper airway trauma or head trauma that would cause anatomic or neurologic damage, was not significantly overweight and there was no documentation of snoring or apneas while in service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.   See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board notes that the Veteran has contended that his sleep apnea the result of his service or had its onset during service, and that his representative and ex-wife have generally alleged on his behalf that this disability had its onset during service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's sleep apnea and any instance of his service to be complex in nature.  Specifically, the Veteran is competent to describe his current manifestations of sleep apnea and his ex-wife is competent to describe her observations of the Veteran's symptoms.  However, the Board finds that this evidence is inconsistent with the Veteran's statements during his November 1997 retirement Report of Medical History, as noted by the VA examiner.    

Moreover, the Board accords the statements regarding the etiology of such a disorder no probative value as they are not competent to opine on such a complex medical question.  Here, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include a sleep study.  In the instant case, there is no suggestion that the Veteran, his representative or his ex-wife have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his ex-wife are not probative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board . . . ").  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant claim, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.






	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 40 percent for degenerative arthritis of the lumbosacral spine with intervertebral disc syndrome is denied.

Service connection for sleep apnea is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


